DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a non-final Office Action on the merits. Claim(s) 22-45 are currently pending and are addressed below.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/23/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “altimeter 214” of paragraphs [0012] and [0013].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “254” has been used to designate both “COMMS” and “ALTIMETER”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
In paragraphs [0012] and [0013] reference character “214” is used to designate “altimeter” in Figure 2. However, reference character “214” does not appear anywhere in Figure 2.
In paragraphs [0021] and [0022] reference character “254” is used to designate a “communications interface” in the figures. However, reference character “254” is used to designate both “COMMS” and “ALTIMETER” in Figure 2.
Appropriate correction is required.


Claim Objections
Claims 22, 32, and 38 are objected to because of the following informalities: “activing” should be written as activating.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	
Claims 38-45 are rejected under 35 U.S.C 101 because the claimed invention of Claim 38 is directed to a nonstatutory subject matter.

101 Analysis - Step 1
Claim 38 is directed to a computer-readable medium storing instructions for charging an in-flight drone that can be executed by a processor. The claim does not fall within at least one of the four categories of patent eligible subject matter because the broadest reasonable interpretation of this limitation as claimed and disclosed within the specs encompasses transitory forms of signal transmission as indicated by MPEP 2106.03(II), and the cases cited therein, including In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007) and Mentor Graphics v. EVE-USA, Inc., 851 F.3d at 1294-95, 112 USPQ2d at 1134. Since Claims 39-45 are dependent on Claim 38 they are rejected under 35 U.S.C. 101 as well.
If Claim 38 is amended to limit the computer-readable medium to only non-transitory storage mediums, the 35 U.S.C. 101 rejection of Claims 38-45 can be overcome. When Claims 38-45 are viewed as a whole the eligibility of the claim under 35 U.S.C. 101 is self-evident. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 22, 24-26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Ananthanarayanan et al. (US 10099561 B1), hereinafter Ananthanarayanan, in view of Gentry (US 9646502 B1), and in further view of Luke et al. (US 20140253021 A1), hereinafter Luke.
Regarding Claim 22, Ananthanarayanan discloses a charging drone comprising: a flight
mechanism (See at least Column 4 Lines 44-50 “flight mechanism 120” and Figure 1); a charging transmitter(“wireless (e.g. inductive) coupling”) (See at least Column 12 Lines 39-45 “Providing current to the rechargeable UAV may be via … wireless (e.g. inductive) coupling” ***Examiner interprets that the wireless coupling is a charging transmitter***); a processor in electrical communication with the flight mechanism and the charging transmitter (See at least Column 17 Lines 49-64 and Figure 8; elements 802 “PROCESSOR(S)”, 840 “POWER SYSTEM”, and 804 “FLIGHT MECHANISM CONTROLLER” are in electrical communication via element 810 “I/O INTERFACE”); and a memory storing instructions that (See at least Column 17 Lines 58-59 “non-transitory computer readable storage medium 820” and Figure 8), when executed by the processor, cause the processor to perform operations (See at least Column 18 Lines 21-24 “the non-transitory computer readable storage medium 820 may be configured to store executable instructions … accessible by the processor(s)” and Column 19 Lines 40-50 “program instructions 824 that may be configured to implement the example processes”), the operations comprising: receiving a charge request signal including data associated with an in-flight drone (See at least Column 11 Lines 4-21 “Rechargeable UAVs at different locations may transmit recharging requests with flight path information … a power UAV, upon receiving the recharging requests”) and transmitting a navigation signal to the flight mechanism (See at least Column 19 Lines 3-8 “the flight mechanism controller 804 communicates with the navigation system 808”), the navigation signal including guidance data for guiding the charging drone to the in-flight drone (See at least Column 11 Lines 9-25 “a power UAV … may determine a location along the conductor based on the anticipated locations of the rechargeable UAVs … upon determining a location, flight of the power UAV to the location may be initiated” and Figure 5).

Ananthanarayanan does disclose the charging drone is proximate the in-flight drone, however, Ananthanarayanan does not explicitly disclose verifying credentials from the in-flight drone. However, Gentry discloses this limitation.
Gentry discloses verifying credentials from an in-flight drone (See at least Column 3 Lines 61-67 “Upon detection of one or more UAVs within the common airspace, a UAV may request identification from the one or more other unverified UAVs. Upon receipt of an identifying certificate a UAV may verify the authenticity of the certificate” and Figure 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ananthanarayanan to verify the credentials of the in-flight drone as disclosed by Gentry in order to improve airspace security by “reporting the unverified activity” (See at least Gentry Column 4 Lines 12-14). 

The combination of Ananthanarayanan and Gentry discloses the verification of the credentials from the in-flight drone but does not explicitly disclose activating the charging transmitter upon verification of the credentials. However, Luke discloses this limitation.
Luke discloses activating the charging transmitter (“charging device”) upon verification of credentials (See at least [108] “Once the portable charging device 350 and/or portable electrical storage device 106z are authenticated, the security system controller 306b enables the portable charging device 350 to provide a charge” ***Examiner interprets the portable charging device 350 to be a charging transmitter***).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Ananthanarayanan and Gentry to include the activation of the charging transmitter upon verification credentials as disclosed by Luke in order to allow for the charging of the portable electrical energy device after the security system determines “how much energy to release, if any” (See at least Luke [0030]).
	
Regarding Claim 24, Ananthanarayanan modified with Gentry and Luke discloses all the limitations of Claim 22 and further discloses the data associated with the in-flight drone includes a charging protocol (See at least Column 14 Lines 38-55 “the request for power may include a request for a particular recharging service”).

Regarding Claim 25, Ananthanarayanan modified with Gentry and Luke discloses all the limitations of Claim 22. Gentry further discloses the data associated with the in-flight drone includes the credentials (See at least Column 2 Lines 32-35 “The UAV may transmit its own identifying certificate(s)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ananthanarayanan modified with Gentry and Luke to include drone credentials in the data associated with the in-flight drone as disclosed by Gentry so that another UAV “may verify the authenticity of the certificate” (See at least Gentry Column 3 Lines 64-66).

Regarding Claim 26, Ananthanarayanan modified with Gentry and Luke discloses all the limitations of Claim 22 and further discloses the operations further include defining a flight path to the in-flight drone (See at least Column 19 Lines 3-8 “to guide the power UAV along a determined flight path. The navigation system 808 may include a GPS or other similar system that can navigate the UAV to and/or from a location” and Column 11 Lines 9-13 “may determine a location along the conductor based on the anticipated locations of the rechargeable UAVs, their current locations, and the flight path information”).

Regarding Claim 28, Ananthanarayanan modified with Gentry and Luke discloses all the limitations of Claim 22 and further discloses receiving the charge request signal includes receiving a plurality of charge request signals from a plurality of in-flight drones (See at least Column 14 Lines 38-44 “A request for power may be received from one or more rechargeable UAVs”).

Claims 23 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Ananthanarayanan et al. (US 10099561 B1), hereinafter Ananthanarayanan, in view of Gentry (US 9646502 B1), in further view of Luke et al. (US 20140253021 A1), hereinafter Luke, and in further view of Krishnamoorthy et al. (US 20170344000 A1), hereinafter Krishnamoorthy.
Regarding Claim 23, Ananthanarayanan modified with Gentry and Luke discloses all the limitations of Claim 22 but does not explicitly disclose the data associated with the in-flight drone includes a residual energy level of a power supply of the in-flight drone. However, Krishnamoorthy discloses this limitation.
Krishnamoorthy discloses the data associated with the in-flight drone includes a residual energy level of a power supply of the in-flight drone (See at least [0003] “receiving the available power level”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ananthanarayanan modified with Gentry and Luke to include the energy level of a power supply within the in-flight drone data as disclosed by Krishnamoorthy in order to determine “priority of the … UAVs for using the docking terminal by weighing the available power level” (See at least Krishnamoorthy [0003]).

Regarding Claim 29, Ananthanarayanan modified with Gentry and Luke discloses all the limitations of Claim 28 but does not explicitly disclose the operations further comprise: ranking the plurality of drones based on a residual energy level of each drone; and selecting the in-flight drone from the plurality of in-flight drones when the in-flight drone has a lowest residual energy. However, Krishnamoorthy discloses this limitation.
Krishnamoorthy discloses the operations further comprise: ranking the plurality of drones based on a residual energy level of each drone (See at least [0002] “determining a priority of a first UAV and a second UAV for using a docking terminal of the charging station based on an available power level of each of the first and second UAVs”); and selecting the in-flight drone from the plurality of in-flight drones when the in-flight drone has a lowest residual energy (See at least [0002] “The first UAV may be instructed to undock from the docking terminal in response to determining that the second UAV has a higher priority”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ananthanarayanan modified with Gentry and Luke to use the remaining power level of the drones to determine charging priority as disclosed by Krishnamoorthy in order to “enable UAVs that need recharging the most to receive a needed recharge for completing a mission without having to cut the mission short” (See at least Krishnamoorthy [0001]).

Regarding Claim 30, Ananthanarayanan modified with Gentry and Luke discloses all the limitations of Claim 22 but does not explicitly disclose the operations further comprise: ranking the plurality of drones based on a policy defining a priority for a plurality of in-flight drones; and selecting the in-flight drone from the plurality of in-flight drones based on the in-flight drone having a highest priority. However, Krishnamoorthy discloses this limitation.
Krishnamoorthy discloses the operations further comprise: ranking the plurality of drones based on a policy defining a priority for a plurality of in-flight drones; and selecting the in-flight drone from the plurality of in-flight drones based on the in-flight drone having a highest priority (See at least [0003] “the available power level may be given no weighting when determining the priorities of the first and second UAVs for using the docking terminal in response to the UAV ranking of either the first or second UAVs being above a predetermined ranking”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ananthanarayanan modified with Gentry and Luke to rank the in-flight drones based on a priority policy and selecting the highest priority in-flight drone as disclosed by Krishnamoorthy in order to “enable UAVs that need recharging the most to receive a needed recharge for completing a mission without having to cut the mission short” (See at least Krishnamoorthy [0001]).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Ananthanarayanan et al. (US 10099561 B1), hereinafter Ananthanarayanan, in view of Gentry (US 9646502 B1), in further view of Luke et al. (US 20140253021 A1), hereinafter Luke, and in further view of Artemiadis et al (US 20180164835 A1), hereinafter Artemiadis.
Regarding Claim 27, Ananthanarayanan modified with Gentry and Luke discloses all the limitations of Claim 22 but does not explicitly disclose the operations further comprise utilizing feedback from gyroscopes to cause the charging drone to hover proximate the in-flight drone. However, Artemiadis discloses this limitation.
Artemiadis discloses the operations further comprise utilizing feedback from gyroscopes (See at least [0084] “the first rotorcraft 102 may include a sensor 114 (including a gyroscope and accelerometer) for determining an orientation, a position and a velocity of the first rotorcraft 102 with the sensor 114 being in operative communication with the plurality of controllers 106”) to cause the charging drone to hover proximate the in-flight drone (See at least Figure 3B, [0077] “fly to the same location and maintain hover”, and [0086] “positioning of the first rotorcraft 102 … at a predetermined location proximate the second rotorcraft 120”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ananthanarayanan modified with Gentry and Luke to use the feedback from gyroscopes to allow drones to hover in proximity to each other as disclosed by Artemiadis in order open “new frontiers and the possibility of quadrotor rescue or enemy quadrotor chase and capture” (See at least Artemiadis [0091]).

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Ananthanarayanan et al. (US 10099561 B1), hereinafter Ananthanarayanan, in view of Gentry (US 9646502 B1), in further view of Luke et al. (US 20140253021 A1), hereinafter Luke, and in further view of Cronkright et al. (US 20180205725 A1), hereinafter Cronkright.
Regarding Claim 31, Ananthanarayanan modified with Gentry and Luke discloses all the limitations of Claim 22 but does not explicitly disclose the credentials are verified in a trusted execution environment. However, Cronkright discloses this limitation.
Cronkright discloses the credentials are verified in a trusted execution environment (“secure transaction (“ST”) servers”) (See at least [0078] “secure transaction (“ST”) servers … control(s) and manage(s) a user registration process via which an identity of a “user” is established and verified” ***Examiner interprets secure transaction servers to be a trusted execution environment***).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ananthanarayanan modified with Gentry and Luke to verify the credentials within a trusted execution environment as taught by Cronkright in order to execute “parties to verify and authenticate in real-time the identities of all participants” (See at least Cronkright [0008]).

Claims 32 and 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Ananthanarayanan et al. (US 10099561 B1), hereinafter Ananthanarayanan, in view of Gentry (US 9646502 B1), and in further view of Luke et al. (US 20140253021 A1), hereinafter Luke.
Regarding Claim 32, Ananthanarayanan teaches a method of charging an in-flight drone, the method comprising: receiving, at a charging drone, a charge request signal including data associated with an in-flight drone (See at least Column 11 Lines 4-21 “Rechargeable UAVs at different locations may transmit recharging requests with flight path information … a power UAV, upon receiving the recharging requests”) and transmitting, to a flight mechanism of the charging drone, a navigation signal (See at least Column 19 Lines 3-8 “the flight mechanism controller 804 communicates with the navigation system 808”), the navigation signal including guidance data for guiding the charging drone to the in-flight drone (See at least Column 11 Lines 9-25 “a power UAV … may determine a location along the conductor based on the anticipated locations of the rechargeable UAVs … upon determining a location, flight of the power UAV to the location may be initiated” and Figure 5).

Ananthanarayanan does teach the charging drone is proximate the in-flight drone however, Ananthanarayanan does not explicitly teach verifying, by the charging drone, credentials from the in-flight drone. However, Gentry teaches this limitation.
Gentry teaches verifying credentials from an in-flight drone (“unverified UAV”) by a charging in-flight (“UAV”) (See at least Column 3 Lines 61-67 “Upon detection of one or more UAVs within the common airspace, a UAV may request identification from the one or more other unverified UAVs. Upon receipt of an identifying certificate a UAV may verify the authenticity of the certificate” and Figure 4; ***Examiner interprets that the unverified UAV is a rechargeable drone and the UAV is a charging drone***).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ananthanarayanan to verify the credentials of an in-flight drone by a charging drone as taught by Gentry in order to improve airspace security by “reporting the unverified activity” (See at least Gentry Column 4 Lines 12-14). 

The combination of Ananthanarayanan and Gentry teaches the verification of the credentials from the in-flight drone by the charging drone but does not explicitly teach activating a charging transmitter upon verification of the credentials. However, Luke teaches this limitation.
Luke teaches activating a charging transmitter (“charging device”) upon verification of credentials (See at least [108] “Once the portable charging device 350 and/or portable electrical storage device 106z are authenticated, the security system controller 306b enables the portable charging device 350 to provide a charge”; ***Examiner interprets the portable charging device 350 to be a charging transmitter***).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ananthanarayanan to include the activation of the charging transmitter upon verification credentials of the chargeable device as taught by Luke in order to allow for the charging of the portable electrical energy device after the security system determines “how much energy to release, if any” (See at least Luke [0030]).
	
Regarding Claim 34, Ananthanarayanan modified with Gentry and Luke teaches all the limitations of Claim 32 and further teaches the data associated with the in-flight drone includes a charging protocol (See at least Column 14 Lines 38-55 “the request for power may include a request for a particular recharging service”).

Regarding Claim 35, Ananthanarayanan modified with Gentry and Luke teaches all the limitations of Claim 32. Gentry further teaches the data associated with the in-flight drone includes the credentials (See at least Column 2 Lines 32-35 “The UAV may transmit its own identifying certificate(s)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ananthanarayanan modified with Gentry and Luke to include drone credentials in the data associated with the in-flight drone as taught by Gentry so that another UAV “may verify the authenticity of the certificate” (See at least Gentry Column 3 Lines 64-66).

Regarding Claim 36, Ananthanarayanan modified with Gentry and Luke teaches all the limitations of Claim 32 and further teaches receiving the charge request signal includes receiving a plurality of charge request signals from a plurality of in-flight drones (See at least Column 14 Lines 38-44 “A request for power may be received from one or more rechargeable UAVs”).

Claim(s) 33 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Ananthanarayanan et al. (US 10099561 B1), hereinafter Ananthanarayanan, in view of Gentry (US 9646502 B1), in further view of Luke et al. (US 20140253021 A1), hereinafter Luke, and in further view of Krishnamoorthy et al. (US 20170344000 A1), hereinafter Krishnamoorthy.
Regarding Claim 33, Ananthanarayanan modified with Gentry and Luke teaches all the limitations of Claim 32 but does not explicitly teach the data associated with the in-flight drone includes a residual energy level of a power supply of the in-flight drone. However, Krishnamoorthy teaches this limitation.
Krishnamoorthy teaches the data associated with the in-flight drone includes a residual energy level of a power supply of the in-flight drone (See at least [0003] “receiving the available power level”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ananthanarayanan modified with Gentry and Luke to include the energy level of a power supply within the in-flight drone data as taught by Krishnamoorthy in order to determine “priority of the … UAVs for using the docking terminal by weighing the available power level” (See at least Krishnamoorthy [0003]).

Regarding Claim 37, Ananthanarayanan modified with Gentry and Luke teaches all the limitations of Claim 36 but does not explicitly teach ranking the plurality of drones based on a residual energy level of each drone; and selecting the in-flight drone from the plurality of in-flight drones when the in-flight drone has a lowest residual energy. However, Krishnamoorthy teaches this limitation.
Krishnamoorthy teaches ranking the plurality of drones based on a residual energy level of each drone (See at least [0002] “determining a priority of a first UAV and a second UAV for using a docking terminal of the charging station based on an available power level of each of the first and second UAVs”); and selecting the in-flight drone from the plurality of in-flight drones when the in-flight drone has a lowest residual energy (See at least [0002] “The first UAV may be instructed to undock from the docking terminal in response to determining that the second UAV has a higher priority”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ananthanarayanan modified with Gentry and Luke to use the remaining power level of the drones to determine charging priority as taught by Krishnamoorthy in order to “enable UAVs that need recharging the most to receive a needed recharge for completing a mission without having to cut the mission short” (See at least Krishnamoorthy [0001]).

Claim(s) 38, 40-42, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Ananthanarayanan et al. (US 10099561 B1), hereinafter Ananthanarayanan, in view of Gentry (US 9646502 B1), and in further view of Luke et al. (US 20140253021 A1), hereinafter Luke.
Regarding Claim 38, Ananthanarayanan discloses a computer-readable medium storing instructions for charging an in-flight drone that, when executed by a processor (See at least Column 18 Lines 21-24 “the non-transitory computer readable storage medium 820 may be configured to store executable instructions … accessible by the processor(s)”), cause the processor to perform operations comprising ( See at least Column 19 Lines 40-50 “program instructions 824 that may be configured to implement the example processes”): receiving a charge request signal including data associated with an in-flight drone (See at least Column 11 Lines 4-21 “Rechargeable UAVs at different locations may transmit recharging requests with flight path information … a power UAV, upon receiving the recharging requests”) and transmitting a navigation signal to the flight mechanism (See at least Column 19 Lines 3-8 “the flight mechanism controller 804 communicates with the navigation system 808”), the navigation signal including guidance data for guiding a charging drone to the in-flight drone (See at least Column 11 Lines 9-25 “a power UAV … may determine a location along the conductor based on the anticipated locations of the rechargeable UAVs … upon determining a location, flight of the power UAV to the location may be initiated” and Figure 5).

Ananthanarayanan does disclose the charging drone is proximate the in-flight drone however, Ananthanarayanan does not explicitly disclose verifying credentials from the in-flight drone. However, Gentry discloses this limitation.
Gentry discloses verifying credentials from an in-flight drone (See at least Column 3 Lines 61-67 “Upon detection of one or more UAVs within the common airspace, a UAV may request identification from the one or more other unverified UAVs. Upon receipt of an identifying certificate a UAV may verify the authenticity of the certificate” and Figure 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ananthanarayanan to verify the credentials of the in-flight drone as disclosed by Gentry in order to improve airspace security by “reporting the unverified activity” (See at least Gentry Column 4 Lines 12-14).

The combination of Ananthanarayanan and Gentry discloses the verification of the credentials from the in-flight drone but does not explicitly disclose activating the charging transmitter upon verification of the credentials. However, Luke discloses this limitation.
Luke discloses activating the charging transmitter (“charging device”) upon verification of credentials (See at least [108] “Once the portable charging device 350 and/or portable electrical storage device 106z are authenticated, the security system controller 306b enables the portable charging device 350 to provide a charge” ***Examiner interprets the portable charging device 350 to be a charging transmitter***).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ananthanarayanan to include the activation of the charging transmitter upon verification credentials as disclosed by Luke in order to allow for the charging of the portable electrical energy device after the security system determines “how much energy to release, if any” (See at least Luke [0030]).
	
Regarding Claim 40, Ananthanarayanan modified with Gentry and Luke discloses all the limitations of Claim 38 and further discloses the data associated with the in-flight drone includes a charging protocol (See at least Column 14 Lines 38-55 “the request for power may include a request for a particular recharging service”).

Regarding Claim 41, Ananthanarayanan modified with Gentry and Luke discloses all the limitations of Claim 38. Gentry further discloses the data associated with the in-flight drone includes the credentials (See at least Column 2 Lines 32-35 “The UAV may transmit its own identifying certificate(s)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ananthanarayanan modified with Gentry and Luke to include drone credentials in the data associated with the in-flight drone as disclosed by Gentry so that another UAV “may verify the authenticity of the certificate” (Gentry Column 3 Lines 64-66).

Regarding Claim 42, Ananthanarayanan modified with Gentry and Luke discloses all the limitations of Claim 38 and further discloses the operations further include defining a flight path to the in-flight drone (See at least Column 19 Lines 3-8 “to guide the power UAV along a determined flight path. The navigation system 808 may include a GPS or other similar system that can navigate the UAV to and/or from a location” and Column 11 Lines 9-13 “may determine a location along the conductor based on the anticipated locations of the rechargeable UAVs, their current locations, and the flight path information”).

Regarding Claim 44, Ananthanarayanan modified with Gentry and Luke discloses all the limitations of Claim 38 and further discloses receiving the charge request signal includes receiving a plurality of charge request signals from a plurality of in-flight drones (See at least Column 14 Lines 38-44 “A request for power may be received from one or more rechargeable UAVs”).

Claims 39 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Ananthanarayanan et al. (US 10099561 B1), hereinafter Ananthanarayanan, in view of Gentry (US 9646502 B1), in further view of Luke et al. (US 20140253021 A1), hereinafter Luke, and in further view of Krishnamoorthy et al. (US 20170344000 A1), hereinafter Krishnamoorthy.
Regarding Claim 39, Ananthanarayanan modified with Gentry and Luke discloses all the limitations of Claim 38 but does not explicitly disclose the data associated with the in-flight drone includes a residual energy level of a power supply of the in-flight drone. However, Krishnamoorthy discloses this limitation.
Krishnamoorthy discloses the data associated with the in-flight drone includes a residual energy level of a power supply of the in-flight drone (See at least [0003] “receiving the available power level”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ananthanarayanan modified with Gentry and Luke to include the energy level of a power supply within the in-flight drone data as disclosed by Krishnamoorthy in order to determine “priority of the … UAVs for using the docking terminal by weighing the available power level” (See at least Krishnamoorthy [0003]).

Regarding Claim 45, Ananthanarayanan modified with Gentry and Luke discloses all the limitations of Claim 44 but does not explicitly disclose the operations further comprise: ranking the plurality of drones based on a residual energy level of each drone; and selecting the in-flight drone from the plurality of in-flight drones when the in-flight drone has a lowest residual energy. However, Krishnamoorthy discloses this limitation.
Krishnamoorthy discloses the operations further comprise: ranking the plurality of drones based on a residual energy level of each drone (See at least [0002] “determining a priority of a first UAV and a second UAV for using a docking terminal of the charging station based on an available power level of each of the first and second UAVs”); and selecting the in-flight drone from the plurality of in-flight drones when the in-flight drone has a lowest residual energy (See at least [0002] “The first UAV may be instructed to undock from the docking terminal in response to determining that the second UAV has a higher priority”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ananthanarayanan modified with Gentry and Luke to use the remaining power level of the drones to determine charging priority as disclosed by Krishnamoorthy in order to “enable UAVs that need recharging the most to receive a needed recharge for completing a mission without having to cut the mission short” (See at least Krishnamoorthy [0001]).

Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Ananthanarayanan et al. (US 10099561 B1), hereinafter Ananthanarayanan, in view of Gentry (US 9646502 B1), in further view of Luke et al. (US 20140253021 A1), hereinafter Luke, and in further view of Theobald (US 9393857 B1).
Regarding Claim 43, Ananthanarayanan modified with Gentry and Luke discloses all the limitations of Claim 38 but does not explicitly disclose the operations further include determining a roundtrip power consumption. However, Theobald discloses this limitation.
Theobald discloses the operations further include determining a roundtrip power consumption (See at least Column 7 Lines 14-22 “the computing device 406, if applicable, may determine and evaluate vehicle power consumption factors, such as the distance of the overall round-trip”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ananthanarayanan modified with Gentry and Luke to determine the power consumption based on roundtrip distance as disclosed by Theobald in order to “determine the number of batteries required to ensure the vehicle is able to travel to the destination(s)” (See at least Theobald Column 7 Lines 18-26).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Winkle et al. (US 20190047701 A1) discloses a system that monitors the battery status of UAVs when the UAVs are performing flight missions. The system detects when battery recharging is needed to complete the mission and deploys appropriate charging sources to do so (See at least Winkle et al. [ABSTRACT]).
	Zhidong (CN 207191425 U) discloses an unmanned aerial vehicle designed to wirelessly charge another unmanned aerial vehicle to allow for uninterrupted mission completion (See at least [0007]).
	Yates et al. (US 9340299 B2) discloses a system of using UAVs to recharge an in-flight electric aircraft (See at least [ABSTRACT] “The electric aircraft and methods of operating and recharging same may involve establishing, in-flight, an electrical connection between the aircraft and the UAV flying in proximity”).
	Poornachandran et al. (US 20170285633 A1) discloses “FCT 200 and drone 100 may use provisioned credentials from secure storage in their respective TEE’s” (See at least Poornachandran et al. [0071]) and a wireless charging station (See at least Poornachandran et al. [0113] “Once drone 100 has landed or docked on a charging station, drone 100 may wirelessly recharge”).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SVEN J LOHSE whose telephone number is (571)272-0521. The examiner can normally be reached Monday to Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SVEN J LOHSE/Examiner, Art Unit 3662       

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662